IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-76,669


EX PARTE ROSA ESTELA OLVERA JIMENEZ, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. D-1-DC-04-904165 IN THE 299TH DISTRICT COURT

FROM TRAVIS COUNTY



 Per curiam.


O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of murder and injury
to a child and sentenced to imprisonment for seventy-five and ninety-nine years, respectively. The
Third Court of Appeals affirmed her convictions. Jimenez v. State, No. 03-05-00633-CR (Tex.
App.-Austin Aug. 31, 2007, pet. ref'd). 
	Applicant contends, among other things, that she was denied due process and the effective
assistance of counsel. Ake v. Oklahoma, 470 U.S. 68, 105 S. Ct. 1087, 84 L. Ed. 2d 53 (1985);
Strickland v. Washington, 466 U.S. 668, 104 S. Ct. 2052, 80 L. Ed. 2d 674 (1984). We order that this
application be filed and set for submission to determine whether this Court should review
Applicant's due process claim for the first time in an application for a writ of habeas corpus and
whether Applicant was denied due process under Ake. This application is also filed and set to
determine whether trial counsel rendered ineffective assistance by: (1) hiring Dr. Ira Kanfer as an
expert; (2) not hiring qualified experts; (3) not making an adequate written request for expert
assistance; and (4) not objecting and requesting a mistrial or continuance in response to Dr. Kanfer's
conduct. The parties shall brief these issues.
	It appears that Applicant is represented by counsel. If that is not correct, the trial court shall
determine whether Applicant is indigent. If Applicant is indigent and desires to be represented by
counsel, the trial court shall appoint an attorney to represent her. Tex. Code Crim. Proc. art. 26.04. 
The trial court shall send to this Court, within 60 days of the date of this order, a supplemental
transcript containing: a confirmation that Applicant is represented by counsel; the order appointing
counsel; or a statement that Applicant is not indigent. All briefs shall be filed with this Court within
90 days of the date of this order.
Filed: November 2, 2011
Do not publish